Citation Nr: 0700428	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  99-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1981, September 1990 to May 1991, and March 1995 to 
August 1995, and had periods of active duty for training and 
inactive duty for training in the U.S. Army National Guard 
and Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In August 1999, the veteran testified at an RO 
hearing.  The veteran was scheduled for a September 18, 2001 
Board hearing, but did not appear.  The veteran contacted the 
RO on September 10, 2001 stating that he wanted to cancel the 
Board hearing.  However, on September 24, 2001, the veteran's 
representative submitted correspondence that the veteran 
wished to reschedule the hearing.  The Veterans Law Judge 
assigned to the Board hearing denied the veteran's request to 
reschedule.

In November 2001, the Board found that the veteran had 
submitted new and material evidence to reopen the service 
connection claim for a back disability, but remanded the 
issue on the merits.    

The Board denied the claim in July 2005.  The veteran 
appealed the case to the U.S. Court of Appeals for Veteran's 
Claims (CAVC) and a joint motion for remand was issued in 
March 2006.  In March 2006, the CAVC granted this motion and 
remanded the case to the Board for compliance with its 
instructions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements and testimony, the veteran has asserted that 
his current back disability is a result of carrying heavy 
mailbags in service in 1990, a spinal tap administered prior 
to his hernia operation in service in 1991, and a back injury 
sustained while playing basketball during active duty for 
training in 1993.

The service medical records show the veteran was administered 
a spinal anesthesia at L4-5 and sent to recovery in good 
condition in March 1991.  A May 1991 hospital summary shows 
no postoperative complications.  The veteran reportedly had 
soreness and discomfort in the operative area.  A May 1991 
medical examination report notes complaints of recurrent back 
pain and that the veteran had lower back pain after the 1991 
hernia surgery.  A May 1993 Army medical record shows a 
diagnosis of lumbar strain after playing basketball the 
previous day.

Post-service medical records dated from 1996 to 2003 show 
that the veteran has current diagnoses of a back disability, 
including chronic lumbar syndrome, neural arch defect and 
spondylosis at L4, mild right peroneal axonal neuropathy, 
small central herniated nucleus pulposus at L5-S1, 
degenerative joint disease, degenerative disc disease, 
general osteoarthritis, and neural foraminal stenosis at L5-
S1 caused by annular bulge and facet arthropathy.

In order to resolve this claim, a medical determination is 
needed as to whether there is a relationship between the 
current back disability and service.  VA examiners, in 
November 1996 and July 1998 statements, noted that the 
chronic lumbar strain was of uncertain etiology and the 
veteran's report that onset was after spinal anesthetic 
block.  An August 1998 VA examination report notes complaints 
of chronic low back pain since spinal anesthesia.  

A January 2002 VA examiner noted a review of the claims file 
but could not locate the anesthesia records.  The examiner 
thus found that without any evidence or documentation to the 
contrary, it would be difficult to say there was a reasonable 
degree of medical certainty or even that it was as likely as 
not that the veteran's present back complaints could be due 
to the spinal anesthetic agent.  The examiner found that the 
spondylosis defect at L4 and the neural arch defect were 
almost certainly representative of a congenital condition.  
The examiner did not comment on the in-service diagnosis of 
lumbar strain after the basketball game.

Under the duty to assist provisions of the VCAA, VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  For this 
reason, another medical examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including notice 
requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
the veteran's current back disability.  If 
available, the examination should be 
scheduled with the same physician, who 
provided the January 2002 VA examination.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Specifically, the 
examiner should provide an opinion as to 
whether it is very likely, as likely as 
not, or highly unlikely, that the 
veteran's current back disability is 
related to any event in service.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



